DETAILED ACTION
Allowable Subject Matter
Claims 21-38 and 40 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Atty. Kagan on February 24, 2022 via email and in follow-up phone calls the same day. 
The application has been changed as follows:
Claim 21, the 3rd to the last line: “request” has been changed to -request, the request further comprising a maneuvering request-.  
Claim 22, lines 3-4: “a compensation” has been changed to -the credit-.  
Claim 22, each of lines 6, the last, and 2nd to the last line: “compensation” has been changed to -credit-.  
Claim 24, line 2: “a description” has been changed to -the description-.  
Claim 26, the 2nd to the last line: “the request” has been changed to -a position of the maneuvering request-.
Claim 26, the 3rd to the last line: “the request” has been changed to -the position of the maneuvering request-.
Claim 31, the 3rd to the last line: “request” has been changed to -request, the request further comprising a maneuvering request-.  
Claim 32, lines 3-4: “a compensation” has been changed to -the credit-.  
Claim 32, each of lines 6, the last, and 2nd to the last line: “compensation” has been changed to -credit-.  
Claim 34, line 2: “a description” has been changed to -the description-.  
Claim 36, the 2nd to the last line: “the request” has been changed to -a position of the maneuvering request-.
Claim 36, the 3rd to the last line: “the request” has been changed to -the position of the maneuvering request-.
Claim 39 has been cancelled.
Claim 40, the 3rd to the last line: “request” has been changed to -request, the request further comprising a maneuvering request-.  
Reasons for Allowance
The prior art fails to teach, disclose, or suggest, either alone or in combination, a computer-implemented method for vehicle-to-vehicle communication, the method comprising: receiving, from a first vehicle via a network, a request for communicating with a target vehicle, the request comprising a description of the target vehicle and a position of the target vehicle relative to the first vehicle, determining whether the target vehicle operates according to the request, the request further comprising a maneuvering request, and adding an amount of credit to an account associated with the target vehicle when it is determined that the target vehicle operates according to the request, as recited in Claim 1. 
Claims 31 and 40 each include language similar to that of Claim 21 and are allowable for reasons at least similar to those discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  
Warnick et al. (U.S. Pat. Pub. No. 2019/0265059) discloses the transfer of credits from a priority vehicle account to a yielding vehicle account, but does not disclose the claimed receiving, from a first vehicle via a network, a request for communicating with a target vehicle, as recited in Claim 1. 
Roy (U.S. Pat. No. 11,017,665) discloses a V2V messaging system for communications, transferring payment to a second vehicle, wherein the second vehicle, in response to the payment, adjusts a position or behavior, but does not disclose the claimed request comprising a target vehicle location, and claimed adding an amount of credit to an account associated with a target vehicle when it is determined that the target vehicle operates according to the request, as recited in Claim 1. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is (313) 446-6518.  The examiner can normally be reached Monday through Friday, 10AM – 9PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833